DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-9 are objected to because of the following informalities: 
“A composite device for high-precision laser additive/subtractive manufacturing” in claims 2-9 should read “The composite device for high-precision laser additive/subtractive manufacturing”;
“the said inert projective gas source” in claim 1, line 5 should read “the inert projective gas source”;
“the said machine-shaping platform” in claim 1, line 7, 9  and claim 5, line 2 should read “the machine-shaping platform”;
“the said sealed shaping chamber” in claim 1, line 7 and in claim 5, line10 should read “the sealed shaping chamber”;
“the said lead screws” in claim 1, line 12 should read “the lead screws”;
“the said light path selection system” in claim 1, line 16 should read “the light path selection system”;
“the said control unit” in claim 1, line 23,  in claim3, line 2, claim 7, line 2, and claim 8, line 2 should read “the control unit”;
“the said independent laser light path for additive manufacturing” in claim 2, line 2 should read “the independent laser light path for additive manufacturing”;
“the said independent laser light path for subtractive manufacturing” in claim 2, line 7 should read “the independent laser light path for subtractive manufacturing”;
“the said laser” in claim 4, line 2 and 6 should read “the laser”;
“the said shaping cylinder” in claim 5, line 5 should read “the shaping cylinder”;
“the said machining platform surface” in claim5, line 6 and 13 should read “the machining platform surface”;
“the said machining position” in claim 5, line 7 should read “the machining position”;
“the said substrate” in claim 5, line 7 should read “the substrate”;
“the said powder-spreading blade” in claim 5, lines 13 should read “the powder-spreading blade”
“the said constitution parameters” in claim 8, lines 7 should read “the constitution parameters”
 The blank between steps (2) and (3) should be deleted.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “the said light path selection system is arranged right above the machine-shaping platform, which consists of an independent laser light path for additive manufacturing and an independent laser light path for subtractive manufacturing which are parallel to each other” is lacking support in the specification. The specification discloses the machine-shaping platform consists of a machining platform surface, a shaping cylinder 13 (machining position), a powder collection cylinder 16 and a powder-spreading blade 12 in para.[0051] and fig.1; and the claim discloses the machine-shaping platform consists of an independent laser light path for additive manufacturing and an independent laser light path for subtractive manufacturing which are parallel to each other. Therefore the claim limitation is conflict with the specification. 

Regarding claims 2-9, the claims are rejected due to their dependency on an rejected claim as shown above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-9, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Regarding claim 1, the claim is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

The limitations “there is a machining position is equipped on the said machine-shaping platform, and there are lead screws are arranged under the machine-shaping platform” is indefinite, because the machining position and the lead screws are not positive recited as a part of the invention. It is unclear whether the machining position and the lead screws are partial of the composite device or external structure that associated with the composite device. The metes and bounds of the limitation is unclear.

The limitation “an independent laser light path for subtractive manufacturing which are parallel to each other” in line 18 is indefinite, because it is unclear how the independent laser light path for subtractive manufacturing can be parallel to each other. The metes and bounds of the limitation is unclear.

The limitation “each independent laser light path” is indefinite, because it is unclear whether the limitation “each independent laser light path” referred to the independent laser light path for additive manufacturing, the independent laser light path for subtractive manufacturing, or both of them. The metes and bounds of the limitation is unclear.

The limitations "the sliding blocks" in line 12, “the motor of lead screw” in line 13, “the drive of the motor of lead screw” in line 15, “the direction of lead screw” in line 19, “the requirement” in line 27, “the required independent laser light path” in line 28, “the parts” in line 30 are insufficient antecedent basis for this limitation in the claim.

Regarding claim 2, the limitation “the said independent laser light path for additive manufacturing consists of a laser for additive manufacturing, a beam expander of the light path for additive manufacturing, and a scanning galvanometer of the light path for additive manufacturing as well as a focusing field lens of the light path for additive manufacturing; the said independent laser light path for subtractive manufacturing consists of a laser for subtractive manufacturing, a beam expander of the light path for subtractive manufacturing, and a scanning galvanometer of the light path for subtractive manufacturing as well as a focusing field lens of the light path for subtractive manufacturing” is indefinite, because claim 1 discloses each independent laser light path including a laser, a beam expander, a scanning galvanometer and a focusing field lens, it is unclear whether the laser, the beam expander, the scanning galvanometer and the focusing field lens in claim 2 are same as the laser, the beam expander, the scanning galvanometer and the focusing field lens disclosed in claim 1.

Regarding claim 4, the limitations "the laser beam” in line 2, “the spot” in line 4, “the scanning speed” in line 4, “the laser beam “ in line 6, “the parameters” in line 8, “the pulse width” in line 8, “the frequency” in line 8, “the power” in line 9, “the scanning speed” in line 9, “the wavelength” in line 10, “the parameters” in line 11, “the pulse width” in line 11, “the frequency” in line 12, “the power” in line 12, “the scanning speed” in line 12, “the wavelength” in line 13 are insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, the limitations "the vertical direction” in line 8, “the outside” in line 11, “the powder” in line 14, “the residual powder” in line 15 are insufficient antecedent basis for this limitation in the claim.

Regarding claim 8, the limitation “the operating steps of the said control unit are as follows:…is completed” is indefinite, because it is unclear the function in operating steps are programed in the control unit and operated by the control unit, or merely the intended function of the control unit.
For the purpose of examination, the limitation “the operating steps of the said control unit are as follows:…is completed” is interpreted to be the control unit is configured to perform operating steps: (1)… is completed”.

the limitations "the operating steps” in line 2, “the 3D digital model” in line 4, “the contour data” in line 5, “the layer” in line 6, “the constitution parameters” in line 6, “the protection” in line 11, “the laser additive machining of the parts” in line 13 are insufficient antecedent basis for this limitation in the claim.

Regarding claim 9, the limitations "the roughness” in line 2, “the manufactured parts” in line 2, “the machining precision” in line 3 are insufficient antecedent basis for this limitation in the claim.

Regarding claims 2-9, the claims are rejected due to their dependency on an indefinite claim as shown above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 9, the limitation is related to some parameters of manufactured parts, which does not structurally nor functionally limit the composite device. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner’s note: The current claims are generally narrative and indefinite, failing to conform with current U.S. practice. The metes and bounds of limitations are unclear, and the claims fail to point out what is included or excluded by the claim language. Therefore the patentability of the subject matter in the claims cannot be determined. Examiner suggests that applicant amend the claim language under the current U.S. practice and clearly and positively define the structure the device. Applicant’s representative is cordially invited to contact Examiner if Applicant’s representative have any question regarding the office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761